Title: To James Madison from William Hendricks and Others, Ca. 5 November 1814 (Abstract)
From: Hendricks, William
To: Madison, James


        § From William Hendricks and Others. Ca. 5 November 1814. “The petition of the undersigned members of the Legislative Council and House of Representatives of the Indiana Territory beg leave to recommend to the war department as a proper person to fill and take the rank of capt. or subaltern in the service of his country Capt. John Jenkins of Jefferson county Ind. Territory. Capt Jenkins has been for many years a military officer in the states of Keny. and Ohio—Is in a very considerable degree master of tactics and strongly inclined to a military life. He early evinced a disposition to go into the field but believeing the war would soon be brought to a close has made no application ’till the present time. Tho his merits would entitle him to a higher rank he would accept the appointment of ensign.”
      